[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR SHOW CAUSE ORDER (#107 AND #108)
The parties, having been heard, the court finds the defendant to be in contempt as a consequence of the following findings:
1. The defendant, without legal justification, failed to pay in full the court ordered unallocated alimony and/or child support for the period January 1, 1990 through December 31, 1993.
The arrearage, as of December 31, 1993, is found to be $23,367.00. This sum accrued as follows: During the period January 1, 1990 through December 14, 1992, defendant's weekly unallocated support and alimony obligation was $400.00, for a total, including bank service charges for bad checks of $62,200.00. During the same period, defendant made payments totalling $40,091.00, leaving an unpaid balance of $22,109.00. On December 14, 1992, as a result of a court ordered modification, the defendant's obligation was reduced to $350.00 per week and further reduced by the court on June 22, 1993, to $244.00 per week. During this period, the defendant should have paid $15,338.00, but instead, paid $14,080.00, leaving an unpaid balance of $1,258.00, or a total arrearage, as found by this court of $23,367.00.
2. The defendant has failed to pay his one-half share of uninsured medical and dental expenses for the minor children, although, this undertaking and obligation was a part of his agreement with the plaintiff at the hearing on the dissolution of this marriage and, at their request, was incorporated into the decree as an order of the court. As a result of his failure to pay, as aforesaid, the defendant owes the plaintiff the sum of $851.19.
3. Pursuant to the judgment entered in this case, the defendant was required, but failed without justification to make monthly payments to Chrysler Credit Corporation on the loan secured by plaintiff's Plymouth Voyager automobile. As a consequence of his failure to make such payments, plaintiff's auto was repossessed. At the time of repossession, the CT Page 2365 outstanding balance owed Chrysler Credit Corporation on the plaintiff's behalf was $9,521.68. Therefore, the defendant now owes plaintiff said sum.
The court finds that the total of these delinquent sums, when added to the arrearage, equals $33,739.87.
Additionally, plaintiff is entitled to an award of a reasonable sum of money to help defray her attorney's fee. The court finds $5,500.00 to be such an amount and awards plaintiff the same.
In total then, the defendant owes to the plaintiff the sum of $49,239.87 and is found to be in contempt of court. The court, rather than consider incarceration to be a viable sanction at this time, orders the following:
The defendant is to pay to the plaintiff a lump sum of $400.00 within one week of the date of this order.
The defendant is ordered to pay weekly child support of $244.00 together with a payment of $76.00 towards the arrearage for a total weekly payment of $320.00 and wage withholding is ordered.
In view of the circumstances of the matter, the court, upon plaintiff's request will review defendant's compliance with these orders in three months time, unless sooner requested to do so. At the time of such review, the court will again consider the propriety of imposing a period of incarceration on defendant for his contumacious conduct.
WEST, J.